Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00002-CV

                                  Vipul SHAH, M.D.,
                                       Appellant

                                            v.

  Rosalinda BECERRA, Individually and as Personal Representative of the Estate of Ramon
               Becerra, Deceased, Norma Becerra, and Ramon Becerra Jr.,
                                      Appellees

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-25919
                    Honorable Cynthia Marie Chapa, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of the appeal assessed against appellant, Vipul Shah, M.D.

      SIGNED February 10, 2021.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice